Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are pending and examined.

Election/Restrictions
Applicant’s election without traverse of the species of hybrid wheat plant TA5795 in the reply filed on 13 September 2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 9, 14 and 16 are objected to for reciting non-elected species. 
Appropriate action is advised.

Improper Markush Grouping

Claims 1, 9, 14 and 16 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Each of the deposited wheat lines comprise different genomes/genetic makeups and thus do not share a substantial structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 is drawn to a plant of wheat line TA5795 further comprising a single locus conversion: the metes and bounds of the claim are indefinite because the deposited variety has a defined genome and therefore does not comprise a single locus conversion. 
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 9, 10 and 17-19 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 7, 9, 10 and 17-19 are drawn to line TA5795 further comprising a single locus conversion, a hybrid wheat plant wherein the lineage of at least one parent is line TA5795 and that comprises essentially all of the characteristics of TA5795 and grain from said hybrid, and F2 seed or plants produced by crossing line TA5795 with itself or a second distinct plant.
The specification describes that monosomic stocks CSM7A, CSM7B and CSM7D were crossed with the 7H wheat/barley addition line TA3697 and that three sets of double monosomic lines were selected from F1 progenies (p. 27, par. 00118; see also p. 24, par. 00106). 
Homozygous translocation line “7DS.7HL” corresponding to deposit accession no. TA5795 was analyzed for BG content and found to have 1.4-1.8 times higher BG content than control wheat plants (p. 29, par. 00121; see also Tables 3 and 5). 
With respect to claim 7, it is noted that the specification describes that the claimed plant have may have any number of locus conversions. Meanwhile, the claim does not require that the plant comprise any of the characteristics of the deposited variety. Therefore, claim 7 encompasses a vast genus of plants for which the specification has failed to describe a representative number of species.
Regarding claim 9, it is noted that hybrid wheat plant need not even comprise any of the genome of the deposited variety. Rather, the claim merely requires a high BG content of TA5795 meaning that any hybrid wheat plant is encompassed by the claim so long as it has the BG content found in TA5795.
Even assuming arguendo that the claim does require the hybrid wheat plant to comprise the genome of TA5795, there is no limit on the number of generations the final hybrid is removed from TA5795 as encompassed by the claims.
 Thus, the progeny of TA5795 can be crossed any number of times with additional wheat plants. With each subsequent crossing the progeny would retain fewer of the genome of TA5795 such that the hybrid as encompassed by the claim would have few of the characteristics of the deposited variety.
Regarding claims 17-19, it is noted that the method will yield wheat seed and plants derived from TA5795 that are not required to have any of the characteristics of said line. The specification has failed to describe this method or a representative number of inbred wheat plants produced from said method which comprise a high BG content.
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP 2163.
Applicant should note that the written description requirement serves to warn an innocent purchaser of the infringement of a patent, and conversely requires the patentee to distinguish the invention in the disclosure, and thus prevents the inventor from practicing upon the credulity or fears of other persons or from pretending that the invention is more than what it is. see Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115.
	Here, the instant specification has merely described that the deposited species wheat line TA5795 has increased BG content, and has failed to describe any other characteristic or trait of the TA5795 line that would persuade a skilled artisan that Applicant was in possession of the broad genus of hybrids and progeny and inbred plants as encompassed by the claims.
As such, these claims are “reach through” claims in which Applicant has only described a starting material and at least one method step, but has not described the resulting product such that the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art would not readily envision the members of the claimed genus.  (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
Therefore, it is determined the skilled artisan would appreciate that Applicant does not possesses the broad genus of seeds and plants produced therefrom as claimed and that the claims as broadly drawn do not have adequate written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 9, 10 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cseh et al (2013, Ann. Appl. Biol., 163:142-150).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7, 9, 10 and 17-19 are drawn to line TA5795 further comprising a single locus conversion, a hybrid wheat plant wherein the lineage of at least one parent is line TA5795 and that comprises essentially all of the characteristics of TA5795 and grain from said hybrid, and F2 seed or plants produced by crossing line TA5795 with itself or a second distinct plant.
With respect to claim 7, it is noted that the specification describes that the claimed plant have may have any number of locus conversions. Meanwhile, the claim does not require that the plant comprise any of the characteristics of the deposited variety. 
Regarding claim 9, it is noted that hybrid wheat plant need not even comprise any of the genome of the deposited variety. Rather, the claim merely requires a high BG content of TA5795 meaning that any hybrid wheat plant is encompassed by the claim so long as it has the BG content found in TA5795.
Regarding claims 17-19, it is noted that the method will yield wheat seed and plants derived from TA5795 that are not required to have any of the characteristics of said line. 
Therefore, any prior art that discloses a wheat plant with high BG content would anticipate the plant as claimed.
Cseh et al disclose that the BG contents of bulked wheat grain in the "7H" addition line was 10.21 mg g-1, respectively, as compared to control line "Mv9Kr1” wheat line having 6.43 mg g-1 (p. 146, col. 2, penultimate par.). The addition lines 7H is a wheat plants carrying a barley CslF6 gene.
The disclosure of Cesh et al is comparable to the way in which the instant wheat plant is generated: the 7H wheat/barley addition line TA3697 was crossed with wheat monosomic stocks. The instant specification discloses that the CslF6 gene was introgressed through traditional breeding from Barley lines Betzes, and in general, these cultivars have up to 2% of total grain weight as BG (p. 2, par. 0008).
Cseh et al disclose that CslF6 genes play a key role in barley BG synthesis and significantly elevate amounts of BG in the leaves and grain of wheat/barley addition lines, and are of potential relevance for the manipulation of wheat BG levels (p. 146, col. 2, last par.; see also p. 147, col. 1, last par. bridging col. 2; see p. 148, col. 1, par. 1). The 58% increase in BG content as disclosed by Cesh et al (p. 146, Table 1) is similar to the percent increase in BG as disclosed in the instant specification.
Therefore, line TA5795 further comprising a single locus conversion, a hybrid wheat plant wherein the lineage of at least one parent is line TA5795 and that comprises essentially all of the characteristics of TA5795 and grain from said hybrid, and F2 seed or plants produced by crossing line TA5795 with itself or a second distinct plant are indistinguishable from the plant of Cesh et al, and are therefore anticipated by Cesh et al.

Allowable Subject Matter 
Claims 2-6, 8, 11-13, 15 and 20 are objected to as being dependent upon a base claim that has been objected to, and thus would be allowable if the objections to the base claims are overcome.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662